Title: John Laval to Thomas Jefferson, 3 March 1820
From: Laval, John
To: Jefferson, Thomas


					
						Sir,
						
							Philadelphia
							March 3d 1820
						
					
					having determined to reduce Our Stock of Books, now on hand, Which I find too extensive for the present demands of the Country, I offer to you, at a Small advance on the Cost, All the Works you May Wish to obtain for your Library
					I have Nautical Almanacs for 1820 & 1821, & More than a thousand volumes procured Since the publication of our Catalogue
					Sales are So dull that I can not raise, out of them, Sufficient funds to meet My engagements; you Will confer a particular favor in remitting to me, as Soon as Convenient, the Amount of your Account.
					I am With the highest Consideration & respect
					
						Sir,   Your very humble Servant
						
							John Laval
						
					
				